DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	All specification objections are withdrawn.

Claim Objections
Claim 20 is objected to because of the following informalities:
The phrase “accordingtoclaim19” should be “according to claim 19”.
Appropriate correction is required.

Claim Interpretation
	The 112(f) interpretations are withdrawn, due to the additional structural features recited in the claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 10-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov (US 2013/0280725) in view of Connolly (US 2017/0292151) and Cooney (US 2017/0016052).
claim 1, Ismagilov discloses a nucleic acid extraction apparatus (paragraph [0030]), comprising a nucleic acid extraction chamber comprising:
		A lysis chamber with lysate reagent for receiving a sample (paragraph [0074], chamber that includes sample 1501);
		A wash chamber for adding and storing washing liquid (paragraph [0074], chamber that includes wash buffer 1502); and, 
		An eluent chamber for adding and storing eluent reagent (paragraph [0074], chamber that includes eluent buffer 1503);
	A reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”) selectively in communication (Fig. 15A through Fig. 15D) with one or more of the lysis chamber (paragraph [0074], chamber that includes sample 1501), the wash chamber (paragraph [0074], chamber that includes wash buffer 1502), or the eluent chamber (paragraph [0074], chamber that includes elution buffer 1503) of the nucleic acid extraction chamber for receiving the sample (Fig. 15, sample 1501), washing liquid (Fig. 15, wash buffer 1502), eluent reagent (Fig. 15, elution buffer 1503) subsequently;
	A waste storage chamber (Fig. 18B, element 1830, “receiving wells”) for receiving liquid from the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”), wherein the nucleic acid extraction apparatus realizes fluid exchange through a pressure difference (Fig. 15A, “ΔP”) between the waste storage chamber (Fig. 18B, element 1830, “receiving wells”) and the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”);
	A columnar suction column (Fig. 19A and Fig. 21A, the cylindrical white column connecting to outside the device), the waste storage chamber (Fig. 18B, element 1830, “receiving 
Ismagilov does not disclose:
a piston configured to move between a first position and a second position to change a pressure in the reaction chamber; and,
a columnar suction column having a first end in fluid communication with the waste storage chamber and a second end connected to an air pumping device, wherein the columnar suction column is configured to reduce a pressure in the waste storage chamber to move the liquid from the reaction chamber to the waste storage chamber, and to force the piston to move from the first position to the second position.
As to 1) of claim 1, Connolly discloses a piston (abstract, “moveable plunger”) configured to move between a first position and a second position (abstract, “stroke the plunger into and out of the barrel”) to change a pressure in the reaction chamber (paragraph [0009], “fluid may be moved into and out of the chambers in response to axial displacement of the moveable plunger”).
In the analogous art of nucleic acid isolation, it would have been obvious to one skilled in the art before the effective filing date to modify the nucleic acid extraction apparatus of Ismagilov with the piston of Connolly in order to drive fluid with greater configurability in adjusting the amount of fluid drawn (Connolly, paragraph [0061]).
As to 2) of claim 1, Cooney discloses having a vent with a first end in fluid communication with the waste storage chamber (paragraph [0048], “waste chamber”) and a second end (paragraph [0048], “vented to atmosphere”), configured to reduce a pressure in the 
In the analogous art of microfluidic microarrays, it would have been obvious to one skilled in the art before the effective filing date to modify the waste storage chamber, columnar suction column, air pumping device, and piston of Ismagilov in view of Connolly with the waste storage chamber in fluidic communication with the atmosphere of Cooney in order to transport fluids from one chamber to another via pressure differences (Cooney, paragraph [0049]).
Regarding the limitation “connected to an air pumping device”, it would have been obvious to one skilled in the art before the effective filing date to modify the “columnar suction column” (Ismagilov, Fig. 19A and Fig. 21A, the cylindrical white column connecting to outside the device) that would otherwise be “vented to atmosphere” (Cooney, paragraph [0048]) of Ismagilov in view of Connolly and Cooney with the air pumping device (Ismagilov, paragraphs [0193]-[0194], “pumps or syringes”) in order to create suction and negative pressure to cause liquid to move throughout the device at a controllable pace. 
Regarding the limitation “to force the piston to move from the first position to the second position” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Ismagilov in view of Connolly and Cooney would be fully capable of operating in this manner given the piston, columnar suction column, air pumping device, and chambers of Ismagilov in view of Connolly and Cooney. 
claim 6, Ismagilov discloses a gasket (paragraph [0097]), the columnar suction column (Fig. 19A and Fig. 21A), and the waste storage chamber (Fig. 18B, element 1830, “receiving wells”).
Regarding the limitation “a gasket is disposed at a junction of the columnar suction column and the waste storage chamber”, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
	Regarding claim 7, Ismagilov discloses that a solid phase material ([0195] to [0196]) for nucleic acid 20extraction (paragraph [0030]) is disposed in the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”).
Regarding claim 8, Ismagilov discloses a magnetic bead (paragraph [0199]) is disposed in the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”).
Ismagilov does not disclose a hollow receiving chamber for accommodating a permanent magnet as to fix the magnetic bead on an outer side wall of the receiving chamber, and wherein the hollow receiving chamber is disposed in a center of the reaction chamber.
It would have been obvious to one skilled in the art before the effective filing date to modify the reaction chamber of Ismagilov in view of Connolly and Cooney with another chamber holding a permanent magnet in order to embed a permanent magnet for use to retain the magnetic beads via magnetic forces (Ismagilov, paragraph [0279]) while fluid is flowing around the magnetic beads.
Regarding claim 10, Ismagilov discloses that the wash chamber comprises a primary wash chamber (paragraphs [0028] and [0077]), and a secondary wash chamber (paragraphs [0028] and [0077]) one or more of the primary wash chamber (paragraph [0028] and [0077]), 
Regarding the limitation “a tertiary wash chamber”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Regarding claim 11, Ismagilov discloses a PCR reaction solution chamber (paragraphs [0037], [0043], [0074], [0077], and [0250] together) that is in fluidic communication (paragraph [0037]) with the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”), inside of which is provided with reagents (paragraph [0043]) for a PCR reaction (paragraph [0250]).
Regarding claim 15, Ismagilov discloses a microfluidic channel (paragraph [0048]) for fluidic communication (paragraph [0037]) with a reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”), a waste storage chamber (Fig. 18B, element 1830, “receiving wells”), the nucleic acid extraction chamber (see claim 1 above) or a PCR reaction solution chamber (paragraphs [0037], [0043], [0074], [0077], and [0250] together).
	Regarding claim 16, Ismagilov discloses that the microfluidic channel is radially extended (paragraph [0149]) on a rotary disk (Figs. 18A and 18B, paragraph [0077]), and the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”), the waste storage chamber (Fig. 18B, element 1830, “receiving wells”), the nucleic acid extraction chamber (see claim 1 above) or the PCR reaction solution chamber (paragraphs [0037], [0043], [0074], [0077], and [0250] together) are in communication with or not in 
Regarding claim 17, Ismagilov discloses that the fluid exchange is achieved by a microfluidic channel (paragraph [0144] “bridge”).
Regarding claim 18, Ismagilov discloses that the waste storage chamber (Fig. 18B, element 1830, “receiving wells”) is not in fluidic communication (Fig. 16, in position 2 or 3) with the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”) when the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”) is in fluidic communication (Fig. 16, in position 3) with the nucleic acid extraction chamber (see claim 1 above), and the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”) is not in fluidic communication (Fig. 16, position 1) with the nucleic acid extraction chamber (see claim 1 above) when the waste storage chamber (Fig. 18B, element 1830, “receiving wells”) is in fluidic communication (Fig. 16, position 1) with the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”).  
Regarding claim 19, Ismagilov discloses that the fluid in the nucleic acid extraction chamber (see claim 1) enters the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”).
Connolly discloses a piston (Connolly, abstract “plunger”).
	Regarding claim 20, Ismagilov discloses the reaction chamber (Fig. 15, space containing membrane matrix 1525 or paragraph [0196] “capture region”).
Connolly discloses a piston (Connolly, abstract “plunger”).
.  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov (US 2013/0280725) in view of Connolly (US 2017/0292151) and Cooney (US 2017/0016052), as applied to claims 1, 6-8, 10-11, and 15-20 above, further in view of Chiang (US 2015/0275292).
Regarding claim 12, Ismagilov discloses fluidic communication with the PCR reaction solution chamber (paragraphs [0037], [0043], [0074], [0077], and [0250] together).
Ismagilov does not disclose10 a PCR reaction tube; however, Chiang discloses a PCR reaction tube (Fig. 1A).
In the analogous art of PCR reaction tubes, it would have been obvious to one skilled in the art before the effective filing date to modify the nucleic acid extraction apparatus of Ismagilov with the PCR reaction tube of Chiang in order to have a container for the nucleic acids to be used in PCR.
Regarding claim 13, Ismagilov discloses the PCR reaction solution chamber (paragraphs [0037], [0043], [0074], [0077], and [0250] together) and fluidic communication (paragraph [0145]).
Chiang discloses the PCR reaction tube (Chiang, Fig. 1A).  
Connolly discloses that sidewall of a chamber is provided with an input port (Fig. 6G, element 160) and a discharge port (Fig. 6G, element 164).
	Regarding claim 14, Ismagilov discloses that the PCR reaction solution chamber (paragraphs [0037], [0043], [0074], [0077], and [0250] together) comprises a primary PCR 
Connolly discloses that the input port (Fig. 6G, element 160) is disposed at a bottom of a sidewall, and the discharge port (Fig. 6G, element 164) disposed at a top of a sidewall.

Response to Arguments
Applicant's arguments with respect to claims 1, 6-8, and 10-20 filed June 10, 2021 have been fully considered but they are not persuasive. 
In light of the current claim amendments, a new grounds of rejection has been applied. While the new grounds of rejection use the same references, the references are interpreted in a different light in view of the amended claims.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799